Citation Nr: 0502633	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for pharyngitis. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for a low back 
disability. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for cephalgia as a residual of head injury. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied an application to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.  In a May 2002 
decision, the Board granted the veteran's claim to reopen.  

This matter is also on appeal from an August 2000 rating 
decision, wherein the RO, in part, denied claims of 
entitlement to service connection for hearing loss, otitis 
externa, pharyngitis, and residuals of a closed head injury.  
In a June 2003 decision, the Board granted the veteran's 
claim of service connection for cephalgia as a residual of a 
head injury.  By a July 2003 rating action, the RO 
effectuated the Board's decision and assigned an initial 10 
percent evaluation.  The veteran appealed this rating.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected cephalgia, the 
issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999).

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for cephalgia as a residual of head injury will 
be addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have otitis externa or pharyngitis. 

2.  There is no relationship between any current hearing loss 
or low back disability and the veteran's military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have otitis externa that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  The veteran does not have pharyngitis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service and sensorineural hearing loss may not be 
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

4.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated by 
active military service and a low back disability may not be 
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends in written statements and at a hearing 
at the RO in October 2001 that he currently has otitis 
externa, pharyngitis, bilateral hearing loss, and low back 
disability as a result of being hit by a ramming instrument 
while working as a gunner's mate on the gun mount aboard the 
U.S.S. Preston.  The veteran maintains that he was hit in the 
back and then hit his head on the gun.  He maintains that 
since that time, he has had back pain and decreased hearing 
in both ears.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain chronic diseases, such as arthritis or 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service medical records reflect that when examined for 
enlistment into the United States Navy in July 1963, the 
veteran's mouth and throat and ears were found to have been 
"normal."  A July 1963 Report of Medical History reflects 
that the veteran's denied having any ear, nose, or throat 
trouble.  In September 1963 and February 1964, the veteran 
was seen for pharyngitis.  In April and May 1964, he was 
diagnosed as having otitis externa, bilaterally.  A May 1964 
discharge examination report reflects that the veteran's 
mouth, throat, and ears were found to have been "normal."  

Post-service private and VA treatment and examination 
reports, dated from November 1979 to April 2004, are silent 
for any complaints, findings, or treatment of otitis externa 
or pharyngitis.  Indeed, when evaluated by VA in March 2003, 
the examiner concluded that there was no current evidence of 
either otitis externa or pharyngitis.  

The Board finds that service connection for otitis externa or 
pharyngitis is not warranted.  The Board is aware that the 
veteran's service medical records reflect treatment for 
otitis externa and pharyngitis during service; however, the 
salient point to be made is that the post-service VA and 
private medical evidence of record reflects that the veteran 
does not currently experience either one of these 
disabilities.  In the absence of such evidence, there is no 
basis for a grant of service connection for otitis externa or 
pharyngitis. 

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma due to noise exposure in 
service, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relates 
current hearing loss disability to active service.  Id., at 
159-60.

Service medical records, including July 1963 and May 1965 
service and discharge examination reports, are negative for 
complaints, findings, or treatment for any hearing loss.  The 
July 1943 and March 1945 entrance and discharge examination 
reports each note that the veteran's hearing was 15/15, 
bilaterally, which was based on whispered voice testing.  
Audiometric testing was not performed at either service 
entrance or at discharge. 

Post-service private and VA medical records, dated from 
November 1979 to April 2004, reflect that the veteran has 
hearing loss that would satisfy the criteria found at 
38 C.F.R. § 3.385, and that he had post-service noise 
exposure from working around punching presses and heavy 
machinery.  Thus, the question is whether such hearing loss 
had its onset in or is otherwise related to an event in 
service.  In this regard, during a March 2003 VA audiological 
examination, the examiner indicated that the purpose of the 
examination was to provide an opinion on the etiology of the 
veteran's hearing loss.  After an examination of the veteran 
and a review of the claims files, the examiner opined that 
the veteran's hearing loss was not at least as likely as not 
attributable to his military service.  In reaching the 
foregoing opinion, the VA examiner pointed out that the 
veteran had normal hearing at service discharge as revealed 
on the whisper test (15/15), bilaterally, that he had 
extensive post-service noise exposure in a factory (27 
years), and that he did not have hearing loss demonstrated 
until several decades after service discharge.  The next day, 
the veteran was again examined by VA, and that examiner 
indicated, after a review of the claims files and an 
examination of the appellant, that in order to ascertain 
whether the veteran's hearing loss was a result of in-service 
trauma or post-service noise exposure, that a copy of the 
audiogram performed at service discharge should be obtained.

The VA audiological examiner concluded in March 2003 that it 
was not at least as likely as not that the appellant's 
hearing loss was related to service.  In reaching the 
foregoing conclusion, the examiner indicated that the veteran 
had normal hearing at service discharge as revealed on the 
whisper test, that there was no clinical evidence of any 
hearing loss for over three decades after service, and that 
the appellant had significant post-service noise exposure.  
While another VA examiner requested that he be provided a 
copy of the veteran's audiogram performed at service 
discharge prior to providing an opinion as to the etiology of 
the appellant's bilateral hearing loss, the Board notes, and 
as previously reported in this decision, an audiogram was not 
performed at discharge and, instead, the veteran was given 
the whispered voice test, which showed normal hearing 
(15/15), bilaterally.  In light of the absence of other 
evidence of record to contradict the March 2003 VA examiner's 
opinion that the veteran's hearing loss was not at least as 
likely as not attributable to his military service, the Board 
concludes that there is no nexus to service.  Additionally, 
there is no evidence suggesting that it became manifest 
within a year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence 
is against the claim of service connection for hearing loss.

Service medical records show that, in February 1964, the 
veteran  was hit in the back by a rammer when he tripped a 
release on a gun mount.  Examination revealed muscle spasm in 
the lumbosacral area.  A lumbosacral contusion was diagnosed.  
When examined for service discharge in May 1965, the 
veteran's spine was found to have been "normal."  Post-
service private treatment and employment records, dated from 
December 1979 to April 2004, reflect that the veteran had 
received treatment for problems related to the low back since 
1973, and that he had sustained work-related back injuries in 
December 1991 and December 1994.

An April 2000 VA report reflects that the veteran gave a 
history of in-service trauma to his low back.  The physician 
noted that, given the significant preponderance of the 
veteran's pain on the left compared with the right, along 
with degenerative changes present, the possibility did exist 
that the degenerative changes and pain were, in part, due to 
the veteran's accident and trauma on board the military 
vessel in service.  In March 2001, the same physician noted 
that the time lapse since the onset of the injury could well 
be explained by the evolution of a bone injury, and it was 
not uncommon to find normal x-rays and then years later to 
have pathological changes reflected in the same area.

A March 2003 VA spine examination report reflects that the 
veteran gave a history with respect to his lumbar spine which 
is consistent with that previously reported in this decision.  
After a complete review of the veteran's claims files and an 
evaluation of the veteran's spine, the examiner indicated 
that he was unable to find the "05/01" VA opinions.  
However, the examiner noted that he had reviewed the April 
2000 VA physician's opinion, which suggested a 
"possibility" that the veteran's low back disability could 
be connected with the injury.  However, the VA examiner in 
March 2003 specifically indicated that the VA examiner in 
April 2000 did not take into account the veteran's post-
service injuries.  The March 2003 examiner further opined 
that the veteran's current back disability of very mild 
degenerative changes of the lumbar spine were scattered, 
which was consistent with someone of the veteran's age.  It 
was felt that, if the in-service injury had been responsible 
for his low back disability, then there normally would have 
been more structural changes.  In this regard, the examiner 
reported that while the veteran had complained of left-sided 
pain in the middle and upper lumbar area, this was away from 
the references of disc narrowing of the lumbosacral area as 
shown on magnetic resonance imaging scan.  Overall, the 
examiner opined that his opinion differed from that expressed 
by the VA physician in April 2000.  

In an April 2004 addendum, the March 2003 examiner indicated 
that he had reviewed the March 2001 VA opinion, and that his 
opinion remained the same.  

In reviewing the evidence set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for low back disability.  In reaching 
this opinion, the Board notes that while service medical 
records reflect that the veteran had injured his low back in 
February 1964, the remainder of these records is negative for 
any clinical findings of low back disability.  Indeed, when 
examined for service discharge in May 1965, the veteran's 
spine was found to have been "normal."  In addition, post-
service private and VA medical evidence reflects that the 
veteran had sought treatment for his low back beginning in 
1973.  Thus, there is no evidence of arthritis of the low 
back to a compensable degree within a year of the veteran's 
discharge from service in May 1965 to warrant an award of 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309 (2004).

With regards to service connection on a direct basis, there 
are VA opinions of record that are contradictory.  The 
opinion of the VA examiner in April 2000 is equivocal at best 
as it concluded that there was a possibility that the 
veteran's low back disability was the result of an in-service 
accident and trauma on board the military vessel.  In this 
regard, the Board notes that The United States Court of 
Appeals for Veterans Claims (the Court) has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as non-evidence."  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  In addition, while the examiner 
provided medical reasoning for his April 2000 opinion in 
March 2001, he did not refer to any clinical findings from 
the service medical records or thereafter to buttress either 
opinion; nor did he review the veteran's claims files, to 
specifically include the appellant's post-service injuries to 
his lumbar spine.  

In contrast, the March 2003 VA examiner, who concluded that 
the veteran's low back disability condition was not likely 
the result of his in-service trauma, not only examined the 
veteran but also supported his conclusion with an accurate 
and comprehensive recitation of both the service and post-
service medical records, with specific attention on the 
appellant's post-service injuries to his lumbar spine and the 
VA opinions of April 2000 and March 2001.  In this regard, 
the March 2003 VA examiner buttressed his opinion by stating 
that not only had the veteran sustained several post-service 
injuries to his lumbar spine, but that his degenerative joint 
disease of the lumbar spine was scattered and that that was 
more consistent with age as opposed to trauma.  In addition, 
the March 2003 VA examiner also opined that while the veteran 
complained of pain near the left middle and upper lumbar 
area, this was away from the area of disc narrowing.  The 
Board does not find any material omission on the part of this 
examiner in the formulation of his opinion.

Although the veteran contends that he currently has otitis 
externa, pharyngitis, hearing loss, and low back disability 
as a result of his military service, there is no indication, 
and he does not contend, that he has any education, training 
or experience which would make him competent to render 
medical opinions concerning diagnoses or causal 
relationships.  See 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For above cited reasons, the claims for service connection 
for otitis externa, pharyngitis, hearing loss, and low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in August 2003, and 
in rating decisions and statements of the case of the 
evidence needed to substantiate the claims of entitlement to 
service connection for otitis externa, pharyngitis, hearing 
loss and low back disability, and the obligations of VA and 
the veteran with respect to producing that evidence.  In 
particular, the August 2003 letter informed the veteran that 
to substantiate the claims of service connection the evidence 
must show a current disability that is related to military 
service.  The August 2003 letter advised the veteran that VA 
must make reasonable efforts to assist him in getting 
evidence, including such things as medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that VA has had the 
veteran examined for the specific purpose of determining 
whether he currently has otitis externa, pharyngitis, hearing 
loss or low back disability that can be related to service.  


ORDER

Service connection for otitis externa is denied.

Service connection for pharyngitis is denied. 

Service connection for hearing loss is denied.

Service connection for a low back disability is denied. 


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law in November 
2000.  On August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and 
its implementing regulations are applicable to the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for cephalgia.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims files reflects that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to his claim of entitlement 
to an initial evaluation in excess of 10 percent for 
cephalgia.  Thus, on remand, the RO should therefore ensure 
that the veteran is advised as to what is required to 
substantiate his claim of entitlement to an initial 
evaluation in excess of 10 percent for cephalgia.  He should 
be told what is required of him and what VA will do to assist 
him, if anything.  

Although VA General Counsel has held that 38 U.S.C.A. § 
5103(a) does not require a separate notification as to the 
information and evidence necessary to substantiate a newly 
raised "downstream" issue in a notice of disagreement, this 
exception to the notice requirement of the VCAA requires that 
proper notification be given as to the underlying claim of 
service connection.  This position apparently stems from the 
idea that the newly raised "downstream" issue, such as a 
claim for a higher initial rating, is part of the same claim 
as the underlying service connection issue, rather than a new 
claim that triggers new notification requirements.  
VAOPGCPREC 8-2003.  Here, however, the veteran was not given 
VCAA notice with respect to the underlying claim of 
entitlement to service connection.  Consequently, specific 
notice satisfying the requirements under the VCAA regulations 
as to the claim of entitlement to an initial evaluation in 
excess of 10 percent for cephalgia is needed.  Id. 

In addition, the Board notes that after the veteran received 
notice of an August 2004 rating decision, wherein the RO 
denied service connection for "cardiovascular accident" 
residuals, the RO received the veteran's notice of 
disagreement with that decision that same month.  In 
situations such as this, where the veteran has filed a notice 
of disagreement (NOD), but no statement of the case (SOC) has 
been issued, the Court has held that, despite prior practice 
of referring the issue to the RO for action as deemed 
appropriate, the Board must remand the matter to the RO for 
the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should re-examine the 
issue of entitlement to service 
connection for "cardiovascular 
accident" residuals.  (The veteran 
has characterized the issue as a 
cerebrovascular accident, not a 
cardiovascular accident.)  If no 
additional development is required, 
or when it is completed, the RO 
should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by 
granting all benefits sought, or by 
the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, should 
this issue be returned to the Board.  

2.  The RO should review the claims 
files and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claim of entitlement to an 
initial evaluation in excess of 10 
percent for cephalgia due to head 
injury, and of the information or 
evidence he should submit, as well 
as the information or evidence that 
VA will yet obtain, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  
The veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue of 
entitlement to an initial evaluation 
in excess of 10 percent for 
cephalgia as a residual of head 
injury.  If the benefit sought on 
appeal is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


